DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,5,9,12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2018/0329065 ("Pacala") in view of U.S. Patent Publication No. 2009/0101947 ("Lin").
Regarding claim 1, Pacala discloses a light sensing module, comprising: 
a SPAD (single photon avalanche diode) array substrate (paragraph [0055]), comprising: 
a plurality of light sensing units (216, Fig. 2), arranged in array (Fig. 2); and 
each of the light sensing units (216, Fig. 2, or simplified diagrams 1771, Fig. 17, or 2173, Fig. 21B) comprising a plurality of adjacent SPADs arranged in array (paragraphs [0063], [0158], [0199]); 
a distance increasing layer (218, Fig. 2 or 1760, Fig. 17), configured on the SPAD array substrate (Fig. 2) and covering the light sensing units (216, Fig. 2); and 
a light converging element array (214, Fig. 2), arranged on the distance increasing layer (218, Fig. 2), and comprising a plurality of light converging elements arranged in array (214 is an array of lenses, Fig. 2), 
wherein a reflected light from the outside (206, Fig. 2) is converged by the light converging elements (214, Fig. 2, paragraph [0063]) on the light sensing units (216, Fig. 2), and each of the light converging elements (214, Fig. 2 or 1751, Fig. 17) covers the corresponding light sensing unit (216, Fig. 2, or 1771, Fig. 17) and a part of the region around the light sensing unit (216, Fig. 2, or black-colored region around 1771, Fig. 17 or outer inactive regions 2172, Fig. 21B).
Although Pacala discloses that a substrate includes the sensor array of photosensors, a processor, and a memory (paragraph [0055]), Pacala does not explicitly disclose a circuit region is arranged around the photosensors.
However, Lin discloses a circuit region (substrate 100, Fig. 1A, contains transistors, resistors, see paragraph [0020], therefore all of substrate 100 is the circuit region) arranged around the light sensing units (101, Fig. 1A).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a circuit region around the light sensing units as disclosed by Lin in the device of Pacala in order to reduce the size of the light sensing module and power consumption.
Regarding claim 2, Pacala in view of Lin discloses the light sensing module according to claim 1, and Pacala further discloses SPADs arranged in array of each of the light sensing units (paragraphs [0063], [0158]).  Lin discloses that the light sensing units (101, Fig. 1A) is surrounded by the circuit region (100, Fig. 1A).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a circuit region around the light sensing units as disclosed by Lin in the device of Pacala in order to minimize the size of the light sensing module.
Regarding claim 3, Pacala in view of Lin discloses the light sensing module according to claim 1, and Pacala further discloses a pitch of the SPADs (see example embodiment in Fig. 21B a simplified view of a receiver channel similar to 212 in Fig. 2, 2171 are SPADs, paragraph [0199]) in each of the light sensing units (2171, Fig. 21B) is smaller than a width of a portion of the [circuit] region between the two adjacent light sensing units (see Fig. 21B, the pitch between each 2171 is smaller than the width of the two outer inactive regions 2172, Fig. 21B that are next to the adjacent light sensing units, as shown in Fig. 2).
Regarding claim 5, Pacala in view of Lin discloses the light sensing module according to claim 1, and Pacala further discloses a lens (202, Fig. 2), which is arranged above the light converging element array (214, Fig. 2).
Regarding claim 9, Pacala in view of Lin discloses the light sensing module according to claim 1, and Pacala further discloses that each of the light converging elements (214, Fig. 2) is a lens (collimating lens, paragraph [0061]) or a diffractive optical element.
Regarding claim 12, Pacala in view of Lin discloses the light sensing module according to claim 1, and Pacala further discloses that each of the light converging elements (214, Fig. 2) in a top view is a circle (see Figs. 26-30) or a square.
Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Pacala in view of Lin further in view of U.S. Patent Publication No. 2020/0327296 ("Wu").
Regarding claim 4, Pacala in view of Lin discloses the light sensing module according to claim 1, and Pacala further discloses that each of the light sensing units (216, Fig. 2, or simplified diagrams 1771, Fig. 17, or 2173, Fig. 21B) and the part of the [circuit] region (216, Fig. 2, or black-colored region around 1771, Fig. 17 or outer inactive regions 2172, Fig. 21B) around the light sensing unit (216, Fig. 2, or simplified diagrams 1771, Fig. 17, or 2171, Fig. 21B) form a sensing unit (see Figs. 2, 17, and 2173, Fig. 21B).
Pacala in view of Lin does not explicitly disclose that a ratio of an orthographic projection area of each of the light converging elements on the SPAD array substrate to an area of the corresponding sensing unit falls within a range of 0.5 to 1.0.
However, Wu discloses that a ratio of an orthographic projection area of each of the light converging elements on the SPAD array substrate to an area of the corresponding sensing unit falls within a range of 0.5 to 1.0 (paragraphs [0023], [0108], [0109]).
It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date to have a  ratio of an orthographic projection area of each of the light converging elements on the SPAD array substrate to an area of the corresponding sensing unit falls within a range of 0.5 to 1.0, as disclosed by Wu in the device of Pacala in order to improve the light collection efficiency.
Regarding claim 10, Pacala in view of Lin discloses the light sensing module according to claim 1, but does not disclose that at a position deviated from a center of the SPAD array substrate, each of the light converging elements deviates toward the center of the SPAD array substrate relative to the corresponding light sensing unit.
However, Wu discloses that at a position deviated from a center of the SPAD array substrate, each of the light converging elements deviates toward the center of the SPAD array substrate relative to the corresponding light sensing unit (see Fig. 4 or 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have light converging elements deviate toward the center of the SPAD array substrate as disclosed by Wu in the device of Pacala in view of Lin in order to improve the light collection efficiency.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pacala in view of Lin further in view of Official Notice.
Regarding claim 6, Pacala in view of Lin discloses the light sensing module according to claim 1, but does not explicitly disclose that a side length of each of the light sensing units falls within a range of 20µm to 80µm, and a distance between the two adjacent light sensing units falls within a range of 15µm to 50 µm.
The instant application paragraph [0029] does not disclose any criticality to the claimed ranges. With regard to a side length of each of the light sensing units and a distance between the two adjacent light sensing units, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Pacala in view of Lin to have a specific length and distances within the claimed ranges in order to optimize the number of light sensing units within the module and obtain a higher dynamic range and lower dark count rate.  See MPEP section 2144.05 II.A. citing Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.")
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pacala in view of Lin further in view of U.S. Patent Publication No. 2019/0373187 ("Chhuor").
Regarding claim 7, Pacala in view of Lin discloses the light sensing module according to claim 1, and Pacala further discloses that the distance increasing layer (218, Fig. 2 or 1760, Fig. 17) is a transparent layer (filters are inherently transparent to the wavelength they are designed to allow to pass through).
Pacala in view of Lin does not explicitly disclose that a ratio of a thickness of the distance increasing layer to a focal length of the light converging elements falls within a range of 0.2 to 0.8.
The instant application paragraph [0029] does not disclose any criticality to the claimed range.  Chhuor discloses that identifying a focal point includes varying a distance between a lens module of the device and sensors of the sensor array and selecting a focal depth when an image sensed by the sensor array is sharpest about a point or a region in a field of view (paragraphs [0011], [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to try to optimize a ratio of a thickness of the distance increasing layer to a focal length of the light converging elements falls in accordance with design criteria for a desired application, such as, for example, avoiding saturation of SPADs, or improving the light collection efficiency.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pacala in view of Lin further in view of U.S. Patent Publication No. 2021/0111211 ("Dilhan").
Regarding claim 8, Pacala in view of Lin discloses the light sensing module according to claim 1, but does not explicitly disclose that a thickness of the distance increasing layer falls within a range of 20µm to 50µm.
However, Dilhan discloses a thickness of the spacer layer falls within a range of 5µm to 50µm (Fig. 4, paragraph [0056]).  Although Dilhan does not disclose the specific range 20µm to 50µm, MPEP 2144.05 I states “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.””
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the distance increasing layer falls within a range of 20µm to 50µm in order to limit or eliminate stray interactions of incident light with other parts of the sensor, and improve the spectral characteristics of the filter/spacer layer.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Pacala in view of Lin further in view of U.S. Patent Publication No. 2018/0351012 ("Xue").
Regarding claim 13, Pacala in view of Lin discloses the light sensing module according to claim 1, but does not explicitly disclose that a diameter of each of the light converging elements falls within a range of 40µm to 100µm.
However, Xue discloses a diameter of each of the light converging elements is 100µm (paragraph [0034]).
It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date to use a lens with a diameter between a range of 40µm to 100µm as disclosed by Xue in the device of Pacala in view of Lin in order to achieve a desired spot size at the focal length.
Claims 14-16, 18, 22, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Pacala in view of Lin further in view of U.S. Patent Publication No. 2011/0079704 ("Yu").
Regarding claim 14, Pacala discloses a light sensing module, comprising: 
a photodiode array substrate (paragraph [0055]), comprising: 
a plurality of light sensing units (216, Fig. 2) arranged in array (Fig. 2); and 
each of the light sensing units (216, Fig. 2, or simplified diagram 1771, Fig. 17) comprising a plurality of adjacent photodiodes arranged in array (paragraphs [0063], [0158]); 
a distance increasing layer (218, Fig. 2 or 1760, Fig. 17), configured on the photodiode array substrate (Fig. 2); and 
a light converging element array (214, Fig. 2), arranged on the distance increasing layer (218, Fig. 2 or 1760, Fig. 17), and comprising a plurality of light converging elements arranged in array (214 is an array of lenses, Fig. 2), 
wherein each of the light converging elements (214, Fig. 2 or 1751, Fig. 17) covers the one light sensing unit (216, Fig. 2, or 1771, Fig. 17) and a part of the region around the one light sensing unit (216, Fig. 2, or 1771, Fig. 17).
Although Pacala discloses that a single substrate includes the sensor array of photosensors, a processor, and a memory (paragraph [0055]), Pacala does not explicitly discloses a circuit region is arranged around the photosensors.  Pacala also does not disclose that a ratio of an area of the light sensing units to an area of the circuit region ranges from 20% to 80%. 
However, Lin discloses a circuit region (substrate 100, Fig. 1A, contains transistors, resistors, see paragraph [0020], therefore substrate 100 is the circuit region) arranged around the light sensing units (101, Fig. 1A).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a circuit region around the light sensing units as disclosed by Lin in the device of Pacala in order to reduce the size of the light sensing module and power consumption.
The instant application paragraphs [0007], [0021] do not disclose any criticality to the claimed range. Yu discloses a ratio of an area of the light sensing units to an area of the circuit region ranges from 20% to 80% (paragraph [0002]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to maintain a ratio an area of the light sensing units to an area of the circuit region ranges from 20% to 80% in order to reduce the size of the overall light sensing module while having a high fill factor and therefore improving sensitivity.
Regarding claim 15, Pacala in view of Lin further in view of Yu discloses the light sensing module according to claim 14, and Pacala further discloses the overall photodiodes arranged in array of each of the light sensing units (paragraphs [0063], [0158]). Lin discloses that the light sensing units (101, Fig. 1A) is surrounded by the circuit region (100, Fig. 1A).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a circuit region around the light sensing units as disclosed by Lin in the device of Pacala in order to minimize the size of the light sensing module.
Regarding claim 16, Pacala in view of Lin further in view of Yu discloses the light sensing module according to claim 14, and Pacala further discloses a pitch of the photodiodes (see example embodiment in Fig. 21B a simplified view of a receiver channel similar to 212 in Fig. 2, 2171 are SPADs, paragraph [0199]) in each of the light sensing units (2171, Fig. 21B)[ is smaller than a width of a portion of the [circuit] region between the two adjacent light sensing units (see Fig. 21B, the pitch between each 2171 is smaller than the width of the two outer inactive regions 2172, Fig. 21B that are next to the adjacent light sensing units, as shown in Fig. 2).
Regarding claim 18, Pacala in view of Lin further in view of Yu discloses the light sensing module according to claim 14, and Pacala further discloses a lens (202, Fig. 2), which is arranged above the light converging element array (214, Fig. 2).
Regarding claim 22, Pacala in view of Lin further in view of Yu discloses the light sensing module according to claim 14, and Pacala further discloses that each of the light converging elements (214, Fig. 2) is a lens (collimating lens, paragraph [0061]) or a diffractive optical element.
Regarding claim 25, Pacala in view of Lin further in view of Yu discloses the light sensing module according to claim 14, and Pacala further discloses each of the light converging elements (214, Fig. 2) in a top view is a circle (see Figs. 26-30) or a square.
Claims 17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Pacala in view of Lin and Yu further in view of Wu.
Regarding claim 17, Pacala in view of Lin further in view of Yu discloses the light sensing module according to claim 14, and Pacala further discloses that each of the light sensing units (216, Fig. 2, or simplified diagrams 1771, Fig. 17, or 2173, Fig. 21B) and the part of the [circuit] region (216, Fig. 2, or black-colored region around 1771, Fig. 17 or outer inactive regions 2172, Fig. 21B) around the light sensing unit (216, Fig. 2, or simplified diagrams 1771, Fig. 17, or 2171, Fig. 21B) form a sensing unit (see Figs. 2, 17, and 2173, Fig. 21B). 
Pacala in view of Lin does not explicitly disclose that a ratio of an orthographic projection area of each of the light converging elements on the photodiode array substrate to an area of the corresponding sensing unit falls within a range of 0.5 to 1.0.
However, Wu discloses that a ratio of an orthographic projection area of each of the light converging elements on the photodiode array substrate to an area of the corresponding sensing unit falls within a range of 0.5 to 1.0 (paragraphs [0023], [0108], [0109]).
It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date to have a  ratio of an orthographic projection area of each of the light converging elements on the photodiode array substrate to an area of the corresponding sensing unit falls within a range of 0.5 to 1.0, as disclosed by Wu in the device of Pacala in order to improve the light collection efficiency.
Regarding claim 23, Pacala in view of Lin further in view of Yu discloses the light sensing module according to claim 14, but does disclose that at a position deviated from a center of the photodiode array substrate, each of the light converging elements deviates toward the center of the photodiode array substrate relative to the corresponding light sensing unit.
However, Wu discloses that at a position deviated from a center of the photodiode array substrate, each of the light converging elements deviates toward the center of the photodiode array substrate relative to the corresponding light sensing unit (see Fig. 4 or 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have light converging elements deviate toward the center of the photodiode array substrate as disclosed by Wu in the device of Pacala in view of Lin and Yu in order to improve the light collection efficiency.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Pacala in view of Lin and Yu further in view of Official Notice.
Regarding claim 19, Pacala in view of Lin further in view of Yu discloses the light sensing module according to claim 14, but does not explicitly disclose that a side length of each of the light sensing units falls within a range of 20 µm to 80 µm, and a distance between the two adjacent light sensing units falls within a range of 15µm to 50 µm.
The instant application paragraph [0029] does not disclose any criticality to the claimed ranges. With regard to a side length of each of the light sensing units and a distance between the two adjacent light sensing units, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Pacala in view of Lin and Yu to have a specific length and distances within the claimed ranges in order to optimize the number of light sensing units within the module and obtain a higher dynamic range and lower dark count rate.  See MPEP section 2144.05 II.A. citing Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.")
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Pacala in view of Lin and Yu further in view of Chhuor.
Regarding claim 20, Pacala in view of Lin further in view of Yu discloses the light sensing module according to claim 14, and Pacala further discloses that the distance increasing layer (218, Fig. 2 or 1760, Fig. 17) is a transparent layer (filters are inherently transparent to the wavelength they are designed to allow to pass through).
Pacala in view of Lin further in view of Yu does not explicitly disclose that a ratio of a thickness of the distance increasing layer to a focal length of the light converging elements falls within a range of 0.2 to 0.8.
The instant application paragraph [0029] does not disclose any criticality to the claimed range.  Chhuor discloses that identifying a focal point includes varying a distance between a lens module of the device and sensors of the sensor array and selecting a focal depth when an image sensed by the sensor array is sharpest about a point or a region in a field of view (paragraphs [0011], [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to try to optimize a ratio of a thickness of the distance increasing layer to a focal length of the light converging elements falls in accordance with design criteria for a desired application, such as, for example, avoiding saturation of SPADs, or improving the light collection efficiency.
Claim 21  is rejected under 35 U.S.C. 103 as being unpatentable over Pacala in view of Lin and Yu further in view of Dilhan.
Regarding claim 21, Pacala in view of Lin further in view of Yu discloses the light sensing module according to claim 14, but does not disclose that a thickness of the distance increasing layer falls within a range of 20µm to 50µm.
However, Dilhan discloses a thickness of the spacer layer falls within a range of 5µm to 50µm (Fig. 4, paragraph [0056]).  Although Dilhan does not disclose the specific range 20µm to 50µm, MPEP 2144.05 I states “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.””
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the distance increasing layer falls within a range of 20µm to 50µm in order to limit or eliminate stray interactions of incident light with other parts of the sensor, and improve the spectral characteristics of the filter/spacer layer.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Pacala in view of Lin and Yu further in view of Xue.
Regarding claim 26, Pacala in view of Lin further in view of Yu discloses the light sensing module according to claim 14, but does not explicitly disclose that a diameter of each of the light converging elements falls within a range of 40µm to 100µm.
However, Xue discloses a diameter of each of the light converging elements is 100µm (paragraph [0034]).
It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date to use a lens with a diameter between a range of 40µm to 100µm as disclosed by Xue in the device of Pacala in view of Lin and Yu in order to achieve a desired spot size at the focal length.
Allowable Subject Matter
Claims 11 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The invention as claimed, specifically in combination with: a light sensing module satisfies (Fx(D-S1)-h)x0.8≤T1≤(Fx(D-S1)-h)x1.2, in which T1 is a thickness of the distance increasing layer, F is an aperture value of each of the light converging elements, D is a diameter of each of the light converging elements, S1 is a side length of each of the light sensing units, and h is a thickness of each of the light converging elements, is not taught or made obvious by the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA T. TABA whose telephone number is (571)272-1583. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA T TABA/             Examiner, Art Unit 2878                                                                                                                                                                                           
/THANH LUU/             Primary Examiner, Art Unit 2878